Exhibit 10.2

 

TERRA INDUSTRIES INC

 

4.25% Series A Cumulative Convertible Perpetual Preferred Shares

 

REGISTRATION RIGHTS AGREEMENT

 

October 7, 2004

 

Citigroup Global Markets Inc.,

As Representative of the Initial Purchasers

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Terra Industries Inc., a corporation organized under the laws of Maryland (the
“Company”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representative”) are acting as representative,
up to 120,000 shares of its 4.25% Series A Cumulative Convertible Perpetual
Preferred Shares (the “Preferred Shares”), upon the terms set forth in the
Purchase Agreement between the Company and the Representative dated October 7,
2004 (the “Purchase Agreement”) relating to the initial placement (the “Initial
Placement”) of the Preferred Shares. The Preferred Shares are convertible into
our Common, without par value (the “Common Stock”) at the conversion price set
forth in the Purchase Agreement. The Preferred Stock may also be exchanged at
the option of the Company into Convertible Subordinated Debentures (the
“Debentures”) on the terms and subject to the conditions set forth herein. The
Debentures are convertible into Common Stock at the conversion price set forth
in the Purchase Agreement (the Preferred Shares, the Debentures and the Common
Stock issuable upon conversion of the Preferred Shares or the Debentures
collectively, the “Securities”). To induce the Initial Purchasers to enter into
the Purchase Agreement and to satisfy a condition to your obligations
thereunder, the Company agrees with you for your benefit and the benefit of the
holders from time to time of the Securities (including the Initial Purchasers)
(each a “Holder” and, collectively, the “Holders”), as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Closing Date” shall mean the date of the first issuance of the Preferred
Shares.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the preamble hereto.

 

“Debentures” shall have the meaning set forth in the preamble hereto.

 

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Final Memorandum” shall mean the offering memorandum, dated October 7, 2004,
relating to the Preferred Shares, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Indenture relating to the Securities, substantially
in the form attached as Exhibit 2 to the Purchase Agreement with a trustee
eligible pursuant to the Trust Indenture Act to act as such, that is a national
association or other entity having corporate trust powers, that is organized and
doing business under the laws of the United States of America or any state
thereof or the District of Columbia and that has a combined capital and surplus
of at least $100,000,000 (or if such person is a member of a bank holding
company system, its bank holding company shall have a combined capital and
surplus of at least $100,000,000) and is otherwise eligible. If such person
publishes reports of condition at least annually, then the combined capital and
surplus of such person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

 

“Losses” shall have the meaning set forth in Section 5(d) hereof.

 

“Majority Holders” shall mean, on any date, Holders of a majority of the
Preferred Shares, or if the Preferred Shares has been exchanged for Debentures,
Holders of a majority of the aggregate principal amount of Debentures or if
either the Preferred Shares or the Debentures have been converted into Common
Stock, the Holders of a majority amount of Common Stock in all cases registered
under a Registration Statement.

 

2



--------------------------------------------------------------------------------

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.

 

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

 

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities covered by the Shelf Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Registrable Securities” shall mean Securities other than those that have been
(i) registered under the Shelf Registration Statement and disposed of in
accordance therewith or (ii) distributed to the public pursuant to Rule 144
under the Act or any successor rule or regulation thereto that may be adopted by
the Commission.

 

“Registration Default Dividends” shall have the meaning set forth in Section 7
hereof.

 

“Securities” shall have the meaning set forth in the preamble hereto.

 

“Shelf Registration Period” shall have the meaning set forth in Section 2(b)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Securities on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

3



--------------------------------------------------------------------------------

“Trustee” shall mean the trustee with respect to the Debentures under the
Indenture.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

“underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under the Shelf Registration Statement.

 

2. Shelf Registration. The Company shall use its best efforts (but in no event
more than 120 days after the Closing Date) to file with the Commission a Shelf
Registration Statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable
Securities, from time to time in accordance with the methods of distribution
elected by such Holders, pursuant to Rule 415 under the Act or any similar rule
that may be adopted by the Commission.

 

(a) The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to become or be declared effective under the Act no later
than 180 days after the Closing Date.

 

(b) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
until the earlier of (i) the second anniversary thereof or (ii) the date upon
which there are no Registrable Securities outstanding. The Company shall be
deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if it
voluntarily takes any action that would result in Holders of Registrable
Securities not being able to offer and sell such Securities at any time during
the Shelf Registration Period, unless such action is (x) required by applicable
law or otherwise undertaken by the Company in good faith and for valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including the acquisition or divestiture of assets, and (y) permitted by Section
3(i) hereof.

 

(c) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

(d) Each Holder of Registrable Securities agrees to deliver a Notice and
Questionnaire to the Company at least three Business Days prior to any
distribution

 

4



--------------------------------------------------------------------------------

by it of Registrable Securities under the Shelf Registration Statement. From and
after the date the Shelf Registration Statement is declared effective, the
Company shall, as promptly as is practicable after the date a Notice and
Questionnaire is delivered, and in any event within five Business Days after
such date, (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
amendment or supplement to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling holder in the Shelf Registration Statement
and the related Prospectus and so that such Holder is permitted to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use reasonable best efforts to cause such
post-effective amendment to be declared effective under the Act as promptly as
is practicable; (ii) provide such Holder copies of any documents filed pursuant
to Section 2(d)(i) hereof; provided, that the Company shall only be obligated to
file a supplement or amendment to the Shelf Registration Statement once per
calendar quarter to name additional Notice Holders as Selling Security Holders;
and (iii) notify such Holder as promptly as practicable after the effectiveness
under the Act of any post-effective amendment filed pursuant to Section 2(d)(i)
hereof, provided, that if such Notice and Questionnaire is delivered during a
Deferral Period, the Company shall so inform the Holder delivering such Notice
and Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(i) hereof. Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling holder in the Shelf Registration Statement or related
Prospectus; provided, however, that any Holder that becomes a Notice Holder
pursuant to the provisions of this Section 2(d) (whether or not such Holder was
a Notice Holder at the time the Shelf Registration Statement was declared
effective) shall be named as a selling holder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(d).

 

3. Registration Procedures. The following provisions shall apply in connection
with the Shelf Registration Statement.

 

(a) The Company shall:

 

(i) furnish to the Representative and the Initial Purchasers and to counsel for
the Notice Holders, not less than five Business Days prior to the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein (including all documents incorporated by reference therein
after the initial filing) and shall use its commercially reasonable efforts to
reflect in each such document, when so filed with the Commission, such comments
as the Representative reasonably proposes; and

 

5



--------------------------------------------------------------------------------

(ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

 

(b) The Company shall ensure that:

 

(i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and

 

(ii) the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(c) The Company shall advise the Representative, the Notice Holders and any
underwriter that has provided in writing to the Company a telephone or facsimile
number and address for notices, and confirm such advice by notice in writing
(which notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):

 

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

 

(v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

6



--------------------------------------------------------------------------------

(d) The Company shall use its reasonable best efforts to prevent the issuance of
any order suspending the effectiveness of the Shelf Registration Statement or
the qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof.

 

(e) The Company shall furnish to each Notice Holder, without charge, at least
one copy of the Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if a
Notice Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).

 

(f) During the Shelf Registration Period, the Company shall promptly deliver to
each Initial Purchaser, each Notice Holder, and any sales or placement agents or
underwriters acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by each of the foregoing in connection
with the offering and sale of the Securities.

 

(g) Prior to any offering of Securities pursuant to the Shelf Registration
Statement, the Company shall arrange for the qualification of the Securities for
sale under the laws of such jurisdictions as any Notice Holder shall reasonably
request and shall maintain such qualification in effect so long as required;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, in any jurisdiction where it is not then so subject.

 

(h) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company shall promptly (or within the time period provided for by
Section 3(i) hereof, if applicable) prepare a post-effective amendment to the
Shelf Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document so that, as thereafter delivered
to Initial Purchasers of the securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(i) Upon the occurrence or existence of any pending corporate development or any
other material event that, in the reasonable judgment of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Notice Holders that the availability of
the Shelf Registration is suspended, except to the extent required by law, each
Notice Holder shall keep confidential and not disclose the fact it has received
such notice, upon actual receipt of any such notice, each Notice Holder agrees
not to sell any Registrable Securities pursuant to the Shelf Registration until
such Notice Holder’s receipt of copies of the

 

7



--------------------------------------------------------------------------------

supplemented or amended Prospectus provided for in Section 3(i) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) shall not exceed 45 days in any three-month period or 90 days
in any twelve-month period.

 

(j) Not later than the effective date of the Shelf Registration Statement, the
Company shall provide a CUSIP number for the Securities registered under the
Shelf Registration Statement and provide printed certificates for such
Securities, free of any restrictive legends, in a form eligible for deposit with
The Depository Trust Company. In the event that Debentures are issued upon the
exchange of the Preferred Shares, the Company shall provide the Trustee with
printed certificates for the Debentures free of any restrictive legends, in a
form eligible for deposit with the Depositing Trust Company no later than the
date the Preferred Shares are exchanged into the Debentures.

 

(k) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11 (a) of the Act within
the time period contemplated by Rule 158 and in any event no later than 45 days
after the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Shelf Registration Statement.

 

(l) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

 

(m) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement. The Company may exclude from the Shelf Registration Statement the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

 

(n) The Company shall enter into customary agreements (including, if requested,
an underwriting agreement in customary form) and take all other appropriate
actions in order to expedite or facilitate the registration or the disposition
of the Securities, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification provisions and
procedures no less favorable than those set forth in Section 5 hereof.

 

(o) The Company shall:

 

(i) make reasonably available for inspection by the Holders of Securities to be
registered thereunder, any underwriter participating in

 

8



--------------------------------------------------------------------------------

any disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries;

 

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with any
the Shelf Registration Statement as is customary for similar due diligence
examinations;

 

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

 

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Securities registered thereunder and the underwriters,
if any, in customary form and covering matters of the type customarily covered
in “comfort” letters in connection with primary underwritten offerings; and

 

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph (m)
shall be performed at (A) the effectiveness of the Shelf Registration Statement
and each post-effective amendment thereto at the request of the Initial
Purchasers if the Initial Purchasers hold any Securities at such time; and (B)
each closing under any underwriting or similar agreement as and to the extent
required thereunder.

 

9



--------------------------------------------------------------------------------

(p) The Company shall use its commercially reasonable efforts (i) if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities covered by the Shelf
Registration Statement.

 

(q) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the NASD Rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company shall assist
such Broker-Dealer in complying with the NASD Rules.

 

(r) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities covered by the Shelf
Registration Statement.

 

(s) The Company shall have caused the shares of Common Stock initially issuable
upon conversion of the Securities or upon the conversion of the Debentures, as
the case may be, to be approved for listing, subject to issuance, on the New
York Stock Exchange.

 

(t) The Preferred Shares and the Debentures, when issued, shall have been
designated as PORTAL-eligible securities in accordance with the rules and
regulations of the NASD and the Preferred Shares and the Debentures, if and when
issued, shall be eligible for clearance and settlement through The Depository
Trust Company.

 

4. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3 hereof
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel which shall initially be Cravath, Swaine & Moore LLP, but which
may be another nationally recognized law firm experienced in securities matters
designated by the Majority Holders to act as counsel for the Holders in
connection therewith.

 

5. Indemnification and Contribution. The Company agrees to indemnify and hold
harmless each Holder of Securities covered by the Shelf Registration Statement,
each Initial Purchaser, the directors, officers, employees, Affiliates and
agents of each such Holder or Initial Purchaser and each person who controls any
such Holder or Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein

 

10



--------------------------------------------------------------------------------

(in the case of any preliminary Prospectus or the Prospectus, in the light of
the circumstances under which they were made) not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein. This indemnity agreement shall be in addition to any
liability that the Company may otherwise have.

 

The Company also agrees to indemnify as provided in this Section 5(a) or
contribute as provided in Section 5(d) hereof to Losses of each underwriter, if
any, of Securities registered under the Shelf Registration Statement, its
directors, officers, employees, Affiliates or agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this paragraph (a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 3(n)
hereof.

 

(a) Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Shelf Registration Statement and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement shall be acknowledged by each Notice Holder that is not an
Initial Purchaser in such Notice Holder’s Notice and Questionnaire and shall be
in addition to any liability that any such Notice Holder may otherwise have.

 

(b) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof,
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the

 

11



--------------------------------------------------------------------------------

fees and expenses of any separate counsel, other than local counsel if not
appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be satisfactory to the indemnified party. Notwithstanding the indemnifying
party’s election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. The Company shall not be
liable under this Section 5 for a settlement of any claim affected without its
written prior consent, which shall not be unreasonably withheld.

 

(c) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to such Security, as set forth in
the Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant

 

12



--------------------------------------------------------------------------------

equitable considerations. Benefits received by the Company shall be deemed to be
equal to the total net proceeds from the Initial Placement (before deducting
expenses) as set forth in the Final Memorandum. Benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions as set forth on the cover page of the Final Memorandum, and benefits
received by any other Holders shall be deemed to be equal to the value of
receiving Securities registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Shelf Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11 (f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, each officer of the Company who shall have signed the Shelf
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

 

(d) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

 

6. Underwritten Registrations. If any of the Securities covered by the Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by the Majority Holders.

 

(a) No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person (i) agrees to sell such person’s
Securities on the basis reasonably provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements; and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

 

13



--------------------------------------------------------------------------------

7. Registration Defaults. If any of the following events shall occur, then the
Company shall pay increased dividends or interest, as the case may be, (the
“Registration Default Dividends”) to the Holders of Securities in respect of the
Securities as follows:

 

(a) if the Shelf Registration Statement is not filed with the Commission on or
prior to the 120th day following the Closing Date, then commencing on the 120th
day after the Closing Date, Registration Default Dividends shall accrue on the
Registrable Securities at a rate of .25% per annum for the first 90 days from
and including such 121st day and .50% per annum thereafter; or

 

(b) if the Shelf Registration Statement is not declared effective by the
Commission on or prior to the 180th day following the Closing Date, then
commencing on the 181st day after the Closing Date, Registration Default
Dividends shall accrue on the Registrable Securities at a rate of .25% per annum
for the first 90 days from and including such 181st day and .50% per annum
thereafter; or

 

(c) if the Shelf Registration Statement has been declared effective but ceases
to be effective (other than pursuant to Section 3(i) hereof) at any time during
the Shelf Registration Period, then commencing on the day the Shelf Registration
Statement ceases to be effective, Registration Default Dividends shall accrue on
the Registrable Securities at a rate of .25% per annum for the first 90 days
from and including such date on which the Shelf Registration Statement ceases to
be effective and .50% per annum thereafter; or

 

(d) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Registration Default Dividends shall accrue on the Registrable Securities at a
rate of .25% per annum for the first 90 days from and including such date and
.50% per annum thereafter;

 

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of paragraph (c) above), or (4) upon the termination of
the Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(i) to be exceeded (in the case of
paragraph (d) above), Registration Default Dividends shall cease to accrue.

 

8. No Inconsistent Agreements. The Company has not entered into, and agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or that otherwise conflicts with
the provisions hereof.

 

9. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to

 

14



--------------------------------------------------------------------------------

departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the Registrable
Securities outstanding; provided that, with respect to any matter that directly
or indirectly affects the rights of any Initial Purchaser hereunder, the Company
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective;
provided, further, that no amendment, qualification, supplement, waiver or
consent with respect to Section 7 hereof shall be effective as against any
Holder of Registered Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Article 9 may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Initial Purchasers and each Holder.

 

10. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

 

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;

 

(b) if to the Initial Purchasers or the Representative, initially at the address
or addresses set forth in the Purchase Agreement; and

 

(c) if to the Company, initially at its address set forth in the Purchase
Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

 

11. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein in the Purchase Agreement, or, in the event that the
Debentures are issued upon the exchange of the Preferred Shares, the Indenture,
or granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Agreement and
hereby agrees to waive in any action for specific performance the defense that a
remedy at law would be adequate.

 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Securities, and the indemnified persons referred to in
Section 5 hereof. The Company hereby agrees to extend the benefits of this
Agreement to any Holder of Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

 

15



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

14. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

16. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

17. Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

16



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours,

Terra Industries Inc.

By

 

/s/ Francis G. Meyer

--------------------------------------------------------------------------------

Name:

 

Francis G. Meyer

Title:

 

Sr. Vice President & CFO

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

Citigroup Global Markets Inc.

By

 

/s/ John Tucker

--------------------------------------------------------------------------------

Name:

 

John Tucker

Title:

 

Vice President

 

For themselves and the other several Initial Purchasers named in Schedule 1 to
the Purchase Agreement.

 

17